Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/387546, filed on 07/28/2021. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102649525 to Abe et al (henceforth referred to as Abe).
Regarding claims 17-20, Abe discloses a guide rail (i.e. Fig. 8, ref. 5BU, 5BD) for installing in a module of a modular elevator assembly (i.e. functional language, Fig. 8 can be used in a modular elevator assembly), wherein the cross section of the guide rail comprises: 
a first section (i.e. Fig. 9, ref. 5a) extending along the length direction of the guide rail; 
a second section (i.e. Fig. 9, ref. 5a) extending in parallel to the first section and being attached to the first section; and 
a transition portion (i.e. Fig. 9, ref. 5b) connecting between the first section and the second and being configured to provide a cross sectional profile that transits between the first section and the second section; and 
wherein the guide rail further comprises a connection structure (i.e. Fig. 8, ref. 17), the connection structure is configured to connect the guide rails in adjacent modules in the modular elevator assembly together. 
Wherein the connection structure comprises a protrusion (i.e. Fig. 9, ref. 14A) or a recess (i.e. Fig. 10, ref. 14B) formed at an end face in the length direction of the guide rail, and the protrusion and the recess are configured to match with each other in shape (i.e. Fig. 8, ref. 14A, 14B). 
Wherein the protrusion comprises a conical first protrusion (i.e. Fig. 9, ref. 14A) and a sawtooth-shaped second protrusion (i.e. Fig. 9, ref. 17A), and the recess comprises a conical first recess (i.e. Fig. 10, ref. 14B) and a sawtooth-shaped second recess (i.e. Fig. 10, ref. 17A). 
Wherein the first protrusion (i.e. Fig. 9, ref. 14A) and the first recess (i.e. Fig. 10, ref. 14B) are disposed at the transition portion (i.e. Fig. 9, ref. 5b) at the end faces of the guide rail, and the second protrusion (i.e. Fig. 9, ref. 17A) and the second recess (i.e. Fig. 10, ref. 17A) are disposed at the first section (i.e. Fig. 9, ref. 5c) or the second section at the end faces of the guide rail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP adj 3 747 820 to Laitinen et al in view of CN 102649525 to Abe et al (henceforth referred to as Laitinen).
Regarding claims  1-6, 8-9, 11-15, Laitinen teaches a modular elevator assembly (i.e. Fig. 1), comprising: 
a bottom module (i.e. Fig. 1, ref. A);
a top module (i.e. Fig. 1, ref. C);
at least one intermediate module (i.e. Fig. 1, ref. B) being configured to be removably stacked between the bottom module and the top module; and 
wherein each of the bottom module, the top module and the intermediate module comprises a plurality of guide rails (i.e. Fig. 7 and 8, ref. 8). 
Wherein the bottom module, the top module and the intermediate module respectively comprise a frame (i.e. Fig. 4, ref. F), the frame comprises a first side face (i.e. Fig. 5, ref. 14a on the top), a second side face (i.e. Fig. 5, ref. 14a on the left), a third side face (i.e. Fig. 5, ref. 14a on the bottom) and a fourth side face (i.e. Fig. 5, ref. 14a on the right), and the guide rails are attached to the frame through connection members (i.e. Fig. 4, ref. 17) and are oriented such that the length direction in the vertical direction, and wherein the guide rails and the frames have matching dimensions in the vertical direction (i.e. Fig. 7, ref. B and ref. 8). 
Wherein the guide rails comprises first guide rails for matching with an elevator car (i.e. Fig. 8, ref. 1) and second guide rails for matching with a counterweight (i.e. Fig. 2). 
Wherein the first guide rails are disposed at the second side face and the fourth side face and the second side face and the fourth side face are positioned to face each other (i.e. Fig. 8). 
Further comprising a landing door (i.e. Fig. 1, ref. 6), the landing door is attached to the first side face of the frame. 
Wherein the position of the landing door relative to the frame is movable (i.e. movable in open and closing direction). 
Wherein frames of various modules are connected by connection structures and bolts and are stacked together (i.e. Fig. 2). 
Wherein the bottom of the bottom module is provided with a panel (i.e. Fig. 8 shows ref. 15 and 16 mounted to a bottom panel), and the bottom module comprises one or more of the following components: a speed limiter, a tensioner, a compensation rope, a guide device, a lighting system, a power supply system, and intercom system, and a maintenance entrance (i.e. Fig. 8, guide devices, ref. 8 and 9 or maintenance entrance in Fig. 1, ref. 6). 
Wherein a plurality of plates a provided at the bottom of the bottom module, and the plates are disposed below the bottom panel (i.e. Fig. 8 shows ref. 15 and 16 mounted to a bottom panel). 
Wherein a top panel is provided at the top module (i.e. Fig. 11 shows shaded cover panel of top module), and the top module comprises one or more of the following components: a tractor, a sling, and a motor (i.e. Fig. 4, ref. 13). 
Wherein the frame is configured to be hollow (i.e. Fig. 4, ref. F is hollow), and cables (i.e. Fig. 4, ref. 21) extend through each of the frames and are fixed relative to the frames, and both ends of the cables are respectively provided with sockets. 
Laitinen does not specifically teach the structures of the guide rail. However, Abe teaches a guide rail (i.e. Fig. 8, ref. 5BU, 5BD) for installing in a module of a modular elevator assembly (i.e. functional language, Fig. 8 can be used in a modular elevator assembly), wherein the cross section of the guide rail comprises: 
a first section (i.e. Fig. 9, ref. 5a) extending along the length direction of the guide rail; 
a second section (i.e. Fig. 9, ref. 5a) extending in parallel to the first section and being attached to the first section; and 
a transition portion (i.e. Fig. 9, ref. 5b) connecting between the first section and the second and being configured to provide a cross sectional profile that transits between the first section and the second section; and 
wherein the guide rail further comprises a connection structure (i.e. Fig. 8, ref. 17), the connection structure is configured to connect the guide rails in adjacent modules in the modular elevator assembly together. 
Wherein the connection structure comprises a protrusion (i.e. Fig. 9, ref. 14A) or a recess (i.e. Fig. 10, ref. 14B) formed at an end face in the length direction of the guide rail, and the protrusion and the recess are configured to match with each other in shape (i.e. Fig. 8, ref. 14A, 14B). 
Wherein the protrusion comprises a conical first protrusion (i.e. Fig. 9, ref. 14A) and a sawtooth-shaped second protrusion (i.e. Fig. 9, ref. 17A), and the recess comprises a conical first recess (i.e. Fig. 10, ref. 14B) and a sawtooth-shaped second recess (i.e. Fig. 10, ref. 17A). 
Wherein the first protrusion (i.e. Fig. 9, ref. 14A) and the first recess (i.e. Fig. 10, ref. 14B) are disposed at the transition portion (i.e. Fig. 9, ref. 5b) at the end faces of the guide rail, and the second protrusion (i.e. Fig. 9, ref. 17A) and the second recess (i.e. Fig. 10, ref. 17A) are disposed at the first section (i.e. Fig. 9, ref. 5c) or the second section at the end faces of the guide rail. 
Abe teaches the guide rail connection structure prevents offset between two adjacent guide rails after long term use (i.e. Machine Translation paragraphs 0008-0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the guide rail and guide rail connection as taught in Abe in the modular elevator assembly as taught in Lantinen to prevent offset between two adjacent guide rails and there would have been reasonable expectation of success. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP adj 3 747 820 to Laitinen et al in view of CN 102649525 to Abe et al in further view of CN 109399420 to Wang (henceforth referred to Wang). 
Regarding claim 7, Laitinen in view of Abe does not teach second guide rails are disposed on a third side face between second and fourth side faces and behind the elevator car. However, the position of the counterweight relative to the car is adjustable and can be moved based on the size of the hoistway and the type of hoisting devices. For example, Wang teaches a modular elevator assembly with a second guide rail for a counterweight located on a third side face between second and fourth side faces behind an elevator car. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second guide rail on the third side face in on a hoistway with space behind the installed cab and there would have been reasonable expectation of success. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP adj 3 747 820 to Laitinen et al in view of CN 102649525 to Abe et al in further view of CN 208980130 to Zhou et al (henceforth referred to as Zhou). 
Regarding claim 16, Laitinen in view of Abe does not specifically teach the modules comprising lifting rings. However, lifting rings are common in the art. For example. Zhou teaches an elevator comprising a car (i.e. Fig. 1, ref. 14) and a counterweight (i.e. Fig. 5) both comprising lifting rings (i.e. Fig. 1, ref. 13 and 6, respectively) for lifting the car and counterweight up and down. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lifting rings as taught in Zhou in the modular elevator assembly as taught in Laitinen in view of Abe for lifting the modular frames into position and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654